EXECUTION VERSION

 

 

 

US$1,750,000,000

 

364-DAY CREDIT AGREEMENT

 

dated as of

June 27, 2007

among

AUTOMATIC DATA PROCESSING, INC.

The Borrowing Subsidiaries
referred to herein

The LENDERS Party Hereto

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

and

BANK OF AMERICA, N.A.
as Syndication Agent

and

BARCLAYS BANK PLC
BNP PARIBAS
CITICORP USA, INC.
DEUTSCHE BANK AG NEW YORK BRANCH and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agents

_________________________

J.P. MORGAN SECURITIES INC.,
and
BANC OF AMERICA SECURITIES LLC,
as Co-Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE I

 

Definitions

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

14

SECTION 1.03.

Terms Generally

14

SECTION 1.04.

Accounting Terms; GAAP

15

 

ARTICLE II

 

The Credits

 

SECTION 2.01.

Commitments

15

SECTION 2.02.

Loans and Borrowings

15

SECTION 2.03.

Requests for Revolving Borrowings

17

SECTION 2.04.

[Intentionally Omitted]

17

SECTION 2.05.

Competitive Bid Procedure

17

SECTION 2.06.

[Intentionally Omitted]

20

SECTION 2.07.

Funding of Borrowings

20

SECTION 2.08.

Repayment of Borrowings; Evidence of Debt; Extension of

 

Maturity Date

20

SECTION 2.09.

Interest Elections

22

SECTION 2.10.

Termination and Reduction of Commitments

23

SECTION 2.11.

Prepayment of Loans

24

SECTION 2.12.

Fees

25

SECTION 2.13.

Interest

25

SECTION 2.14.

Alternate Rate of Interest

26

SECTION 2.15.

Increased Costs

27

SECTION 2.16.

Break Funding Payments

28

SECTION 2.17.

Taxes

28

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

30

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

31

SECTION 2.20.

Designation of Borrowing Subsidiaries

32

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

Organization; Powers

33

SECTION 3.02.

Authorization; Enforceability

33

SECTION 3.03.

Governmental Approvals; No Conflicts

33

SECTION 3.04.

Financial Condition; No Material Adverse Change

33

SECTION 3.05.

Properties

34

 

--------------------------------------------------------------------------------



 

Contents, p. 2

 

SECTION 3.06.

Litigation and Environmental Matters

34

SECTION 3.07.

Compliance with Laws and Agreements

34

SECTION 3.08.

Federal Reserve Regulations

34

SECTION 3.09.

Investment Company Status

35

SECTION 3.10.

Taxes

35

SECTION 3.11.

ERISA

35

SECTION 3.12.

Disclosure

35

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.

Effective Date

36

SECTION 4.02.

Each Credit Event

37

SECTION 4.03.

Initial Credit Event for each Borrowing Subsidiary

37

 

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01.

Financial Statements and Other Information

38

SECTION 5.02.

Notices of Material Events

39

SECTION 5.03.

Existence; Conduct of Business

39

SECTION 5.04.

Payment of Taxes

39

SECTION 5.05.

Maintenance of Properties

40

SECTION 5.06.

Books and Records; Inspection Rights

40

SECTION 5.07.

Compliance with Laws

40

SECTION 5.08.

Use of Proceeds

40

 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01.

Liens

40

SECTION 6.02.

Sale and Leaseback Transactions

41

SECTION 6.03.

Fundamental Changes

42

 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Administrative Agent

 

--------------------------------------------------------------------------------



 

Contents, p. 3

 

ARTICLE IX

 

Guarantee

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.

Notices

49

SECTION 10.02.

Waivers; Amendments

49

SECTION 10.03.

Expenses; Indemnity; Damage Waiver

50

SECTION 10.04.

Successors and Assigns

51

SECTION 10.05.

Survival

54

SECTION 10.06.

Counterparts; Integration; Effectiveness

54

SECTION 10.07.

Severability

55

SECTION 10.08.

Right of Setoff

55

SECTION 10.09.

Governing Law; Jurisdiction; Consent to Service of Process

55

SECTION 10.10.

WAIVER OF JURY TRIAL

56

SECTION 10.11.

Headings

56

SECTION 10.12.

Confidentiality

56

SECTION 10.13.

Conversion of Currencies

57

SECTION 10.14.

Interest Rate Limitation

58

SECTION 10.15.

USA Patriot Acts

58

SECTION 10.16.

No Fiduciary Relationship

58

SCHEDULES:

Schedule 2.01

— Lenders and Commitments

Schedule 2.18

— Payment Instructions

Schedule 6.01

— Liens

EXHIBITS:

Exhibit A-1

-- Form of Borrowing Subsidiary Agreement

Exhibit A-2

-- Form of Borrowing Subsidiary Termination

Exhibit B

-- Form of Assignment and Assumption

Exhibit C

-- Form of Opinion of General Counsel of the Company

Exhibit D

-- Form of Promissory Note

 

--------------------------------------------------------------------------------



364-DAY CREDIT AGREEMENT dated as of June 27, 2007 (this “Agreement”), among
AUTOMATIC DATA PROCESSING, INC., a Delaware corporation (the “Company”); the
BORROWING SUBSIDIARIES from time to time party hereto (the Company and the
Borrowing Subsidiaries being collectively called the “Borrowers”); the LENDERS
from time to time party hereto; and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

The Company has requested the Lenders (such term and each other capitalized term
used and not otherwise defined herein having the meaning assigned to it in
Article I) to extend credit in the form of Commitments under which the Company
and the Borrowing Subsidiaries may obtain Loans in US Dollars in an aggregate
principal amount at any time outstanding that will not result in the Exposures
exceeding US$1,750,000,000. The Company has also requested the Lenders to
provide (a) a procedure pursuant to which the Borrowers may invite the Lenders
to bid on an uncommitted basis on short-term Loans to the Borrowers and (b) a
procedure under which the Borrowers may obtain Loans on an uncommitted basis
from individual Lenders on terms to be negotiated at the time such Loans are
requested. The proceeds of borrowings hereunder are to be used for general
corporate purposes of the Borrowers and their subsidiaries, including the
refinancing of indebtedness under the Company’s 364-Day Credit Agreement dated
as of June 28, 2006 (the “Existing Credit Agreement”).

The Lenders are willing to establish the credit facilities referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder or any successor in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------



 

2

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement Currency” has the meaning assigned to such term in Section 10.13(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items which do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended). In the case of any lease which is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means the Company or any Borrowing Subsidiary.

“Borrowing” means Loans (including Competitive Loans or Contract Loans) of the
same Class and Type, made, converted or continued on the same date and,

 

--------------------------------------------------------------------------------



 

3

 

in the case of Eurocurrency Loans or Fixed Rate Loans, as to which a single
Interest Period is in effect.

“Borrowing Minimum” means US$5,000,000.

“Borrowing Multiple” means US$1,000,000.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

“Borrowing Subsidiary” means any Subsidiary that has been designated as such
pursuant to Section 2.20 and that has not ceased to be a Borrowing Subsidiary as
provided in such Section.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit A-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit A-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in US Dollars in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or by any lending office
of such Lender or by such Lender’s holding company with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans, or Contract Loans.

 

--------------------------------------------------------------------------------



 

4

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans pursuant to Section 2.01, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Loan Exposure hereunder, as
such commitment may be reduced from time to time pursuant to Section 2.10 or
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The aggregate amount of the Commitments on the
date hereof is US$1,750,000,000.

“Company” has the meaning assigned to such term in the heading of this
Agreement.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.05.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request for Competitive Bids in accordance
with Section 2.05.

“Competitive Borrowing” means a Borrowing comprised of Competitive Loans.

“Competitive Loan” means a Loan made pursuant to Section 2.05. Each Competitive
Loan shall be a Eurocurrency Loan or a Fixed Rate Loan.

“Competitive Loan Exposure” means, with respect to any Lender at any time, the
aggregate principal amount of the outstanding Competitive Loans of such Lender.

“Consolidated Net Worth” means the shareholders’ equity of the Company,
determined on a consolidated basis in accordance with GAAP.

“Contract Loan” has the meaning assigned to such term in Section 2.02(e).

“Contract Loan Exposure” means, with respect to any Lender at any time, the
aggregate principal amount of the outstanding Contract Loans of such Lender.

 

--------------------------------------------------------------------------------



 

5

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any of the Borrowers or any of their Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Company or any ERISA Affiliate from

 

--------------------------------------------------------------------------------



 

6

 

the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Company or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any Obligation
hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America (or any political subdivision thereof),
or by the jurisdiction under which such recipient is organized or in which its
principal office or any lending office from which it makes Loans hereunder is
located, (b) any branch profit taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction described in clause (a) above,
(c) in the case of a Lender (other than an assignee pursuant to a request by the
Company under Section 2.19(b)), any withholding tax that is imposed by the
United States of America (or any political subdivision thereof) on payments by a
Borrower from an office within such jurisdiction to the extent such tax is in
effect and would apply as of the date such Lender becomes a party to this
Agreement or relates to payments received by a new lending office designated by
such Lender and is in effect and would apply at the time such lending office is
designated, and (d) any withholding tax that is attributable to such Lender’s
failure to comply with Section 2.17(e), except, in the case of clause (c) above,
to the extent that (i) such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to Section 2.17
or (ii) such withholding tax shall have resulted from the making of any payment
to a location other than the office designated by the Administrative Agent or
such Lender for the receipt of payments of the applicable type.

“Existing Credit Agreement” has the meaning set forth in the introductory
statement.

“Exposure” means, with respect to any Lender, such Lender’s Revolving Loan
Exposure, Competitive Loan Exposure and Contract Loan Exposure.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight

 

--------------------------------------------------------------------------------



 

7

 

Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

--------------------------------------------------------------------------------



 

8

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by the relevant Borrower to convert
or continue a Borrowing in accordance with Section 2.09.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurocurrency
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Loan with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates specified in the applicable
Competitive Bid Request as Interest Payment Dates with respect to such
Borrowing, and (d) with respect to any Contract Loan, the date or dates agreed
upon by the relevant Borrower and the applicable

 

--------------------------------------------------------------------------------



 

9

 

Lender or, if no such dates shall have been agreed upon, the last day of each
March, June, September and December.

“Interest Period” means, (i) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the relevant Borrower may elect, (ii) with respect to any Fixed
Rate Borrowing, the period (which shall not be more than 360 days) commencing on
the date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request and (iii) with respect to any Contract Loan, the period
commencing on the date of such Borrowing and ending on the date agreed upon by
the relevant Borrower and the applicable Lender; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made,
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning assigned to such term in Section 10.13(b).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in US Dollars (as reflected on the applicable Telerate
screen), for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, “LIBO Rate” shall mean the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in US Dollars are offered for such Interest Period to
major banks in the London interbank market by JPMCB at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period.

 

--------------------------------------------------------------------------------



 

10

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination and each promissory note delivered pursuant to
this Agreement.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole, (b) the ability of the Company to
perform any of its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of the Company and its
Subsidiaries in an aggregate principal amount exceeding US$250,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower or Subsidiary would be required to
pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” means (a) any Subsidiary that is a Borrower, (b) any
Subsidiary that directly or indirectly owns or Controls any Material Subsidiary
and (c) any other Subsidiary (i) the revenues of which for the most recent
period of four fiscal quarters of the Company for which audited financial
statements have been delivered pursuant to Section 5.01 were greater than 10% of
the Company’s consolidated revenues for such period or (ii) the assets of which
as of the end of such period were greater than 10% of the Company’s consolidated
assets as of such date; provided that if at any time the aggregate amount of the
revenues or assets of all Subsidiaries that are not Material Subsidiaries for or
at the end of any period of four fiscal quarters exceeds 10% of the Company’s
consolidated revenues for such period or 10% of the Company’s consolidated

 

--------------------------------------------------------------------------------



 

11

 

assets as of the end of such period, the Company shall (or, in the event the
Company has failed to do so within 10 days, the Administrative Agent may)
designate sufficient Subsidiaries as “Material Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Subsidiaries. For purposes of making the
determinations required by this definition, revenues and assets of foreign
Subsidiaries shall be converted into US Dollars at the rates used in preparing
the consolidated balance sheet of the Company included in the applicable
financial statements.

“Maturity Date” means the Termination Date or any later date to which the
Maturity Date shall have been extended pursuant to Section 2.08(f).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Obligations” means the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to any Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrowers under this Agreement and the
other Loan Documents.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Patriot Act” has the meaning assigned to such term in Section 10.15.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Percentage” means, with respect to any Lender, the percentage of the total
Commitments represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.

 

--------------------------------------------------------------------------------



 

12

 

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any of the Borrowers or any of their Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any Lien in favor of the PBGC.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any of the Borrowers or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

--------------------------------------------------------------------------------



 

13

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in US Dollars
for delivery on the first day of such Interest Period. If such quotations would
normally be given by prime banks on more than one day, the Quotation Day will be
the last of such days.

“Register” has the meaning set forth in Section 10.04.

“Related Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having unused Commitments and
Revolving Loan Exposures representing more than 50% of the aggregate total
unused Commitments and Revolving Loan Exposures; provided that, for purposes of
declaring the Loans to be due and payable pursuant to Article VII, and for all
purposes after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, the outstanding Competitive Loans and Contract
Loans of the Lenders shall be included in their respective Revolving Loan
Exposures in determining the Required Lenders.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Loan” means a Loan made by a Lender pursuant to Section 2.01. Each
Revolving Loan shall be a Eurocurrency Loan or an ABR Loan.

“Revolving Loan Exposure” means, at any time, the aggregate principal amount of
the Revolving Loans outstanding at such time. The Revolving Loan Exposure of any
Lender at any time shall be such Lender’s Percentage of the total Revolving Loan
Exposure at such time.

“Sale and Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Statutory Reserves” means any reserve, liquid asset or similar requirements
established by any Governmental Authority of the United States to which banks in
such jurisdiction are subject for any category of deposits or liabilities

 

--------------------------------------------------------------------------------



 

14

 

customarily used to fund loans in US Dollars or by reference to which interest
rates applicable to Loans are determined.

“subsidiary” means, with respect to any Person, any entity with respect to which
such Person alone owns, such Person or one or more of its subsidiaries together
own, or such Person and any Person Controlling such Person together own, in each
case directly or indirectly, capital stock or other equity interests having
ordinary voting power to elect a majority of the members of the Board of
Directors of such corporation or other entity or having a majority interest in
the capital or profits of such corporation or other entity.

“Subsidiary” means any subsidiary of the Company.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means June 25, 2008.

“Transactions” means the execution, delivery and performance by the Company and
the other Borrowers of the Loan Documents and the borrowing of Loans hereunder
and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the Alternate Base Rate, or a Fixed
Rate.

“US Dollars” or “US $” means the lawful money of the United States of America.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “ Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to

 

--------------------------------------------------------------------------------



 

15

 

have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder” and words of similar
import shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Company and the Borrowing
Subsidiaries from time to time during the Availability Period in US Dollars in
an aggregate principal amount at any time outstanding that will not result in
(i) such Lender’s Revolving Loan Exposure exceeding its Commitment or (ii) the
aggregate Exposures exceeding the aggregate Commitments.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders (or their
Affiliates as provided in paragraph (b) below) ratably in accordance with their
respective Commitments. Each Competitive Loan shall be made in accordance with
the procedures set forth in Section 2.05. Each Contract Loan shall be made in
accordance with the procedures set forth in paragraph (e) below. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations

 

--------------------------------------------------------------------------------



 

16

 

hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required hereunder.

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of Eurocurrency Loans or ABR Loans as the applicable Borrower may
request in accordance herewith and (ii) each Competitive Borrowing shall be
comprised entirely of Eurocurrency Loans or Fixed Rate Loans, as the applicable
Borrower may request in accordance herewith. Each Lender at its option may make
any Loan by causing any domestic branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.14, 2.15,
2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Borrowing (other than a
Borrowing comprised of Competitive Loans or Contract Loans), such Borrowing
shall be in an aggregate amount that is at least equal to the Borrowing Minimum
and an integral multiple of the Borrowing Multiple; provided that an ABR
Borrowing may be made in an aggregate amount that is equal to the aggregate
available Commitments. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(e) At any time, any Borrower and any Lender may agree that such Lender will
make a Loan (a “Contract Loan”) to the Borrower denominated in US Dollars, and
bearing interest at an agreed upon rate, for an interest period to be agreed
upon and upon such other terms as the applicable Borrower and Lender may agree
(it being understood that a Contract Loan shall not be required to be in any
particular minimum amount); provided, that, (i) after giving effect to the
making of any such Contract Loan, the aggregate Exposures shall not exceed the
aggregate Commitments and (ii) no such Loan shall be a Contract Loan unless the
relevant Borrower and the applicable Lender expressly agree at the time such
Loan is made, and notify the Administrative Agent, that such Loan shall be a
Contract Loan for purposes of this Agreement. If the applicable Borrower and
Lender shall, after any Contract Loan is made, agree that such Contract Loan
shall no longer be a Contract Loan hereunder and shall notify the Administrative
Agent of such agreement, such Loan shall, as of the date of such agreement,
cease to be a Contract Loan or to be entitled to any further benefits under this
Agreement. Contract Loans shall be deemed Loans for all purposes under this
Agreement. Each Borrower and Lender shall promptly notify the Administrative
Agent of (i) the date, principal amount, maturity, interest rate, Interest
Period and Interest

 

--------------------------------------------------------------------------------



 

17

 

Payment Dates of each Contract Loan made by or to such Lender to such Borrower
and (ii) the date and amount of any repayment or prepayment of any such Contract
Loan.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurocurrency Borrowing, not later than 2:00 p.m., New York
City time, three Business Days before the date of the proposed Borrowing and (b)
in the case of an ABR Borrowing, not later than 12:00 noon, New York City time,
on the date of the proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the applicable Borrower, or
by the Company on behalf of the applicable Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

 

(ii) the aggregate principal amount of the requested Borrowing;

(iii) the date of the requested Borrowing, which shall be a Business Day;

 

(iv) the Type of the requested Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of the Loan to be made by such Lender as part of the
requested Borrowing.

 

SECTION 2.04. [Intentionally Omitted]

SECTION 2.05. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period any Borrower

 

--------------------------------------------------------------------------------



 

18

 

may request Competitive Bids for Competitive Loans in US Dollars and may (but
shall not have any obligation to) accept Competitive Bids and borrow Competitive
Loans; provided that the aggregate Exposures at any time shall not exceed the
aggregate Commitments. To request Competitive Bids, the Company or the
applicable Borrower shall notify the Administrative Agent of such request by
telephone (i) in the case of a Eurocurrency Competitive Borrowing, not later
than 10:00 a.m., New York City time, four Business Days before the date of the
proposed Competitive Borrowing and (ii) in the case of a Fixed Rate Borrowing
not later than 12:00 noon, New York City time, one Business Day before the date
of the proposed Competitive Borrowing. Not more than three Competitive Bid
Requests may be submitted on the same day. Each telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Company. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrower requesting the Competitive Bid and the aggregate amount of the
requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(v)      the location and number of the Company’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Company in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, (i) in the
case of a Eurocurrency Competitive Borrowing, not later than 12:00 noon, New
York City time, four Business Days before the date of the proposed Competitive
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than
9:30 a.m., New York City time, on the date of the proposed Competitive
Borrowing. Competitive Bids that do not conform to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
may

 

--------------------------------------------------------------------------------



 

19

 

equal the entire principal amount of the Competitive Borrowing requested by the
Company) of the Competitive Loan or Loans that the Lender is willing to make,
(ii) the Competitive Bid Rate or Rates at which the Lender is prepared to make
such Loan or Loans (expressed as a percentage rate per annum in the form of a
decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof.

(c) The Administrative Agent shall promptly notify the Company by telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.

(d) Subject only to the provisions of this paragraph, the applicable Borrower
may accept or reject any Competitive Bid. The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, (i) in the case of a Eurocurrency Competitive
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Competitive Borrowing and (ii) in the case of a
Fixed Rate Borrowing, not later than 10:30 a.m., New York City time, on the date
of the proposed Competitive Borrowing; provided that (i) the failure of the
Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if such Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by the Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid Request
and (iv) to the extent necessary to comply with clause (iii) above, the Borrower
may accept Competitive Bids at the same Competitive Bid Rate in part, which
acceptance, in the case of multiple Competitive Bids at such Competitive Bid
Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid; provided further that in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of the Borrowing Multiple in a manner determined by the Borrower. A
notice given by the Borrower pursuant to this paragraph shall be irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) If the Administrative Agent or one of its Affiliates shall elect to submit a
Competitive Bid in its capacity as a Lender, it shall submit such Competitive
Bid directly to the applicable Borrower at least one quarter of an hour earlier
than the time by

 

--------------------------------------------------------------------------------



 

20

 

which the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

 

SECTION 2.06. [Intentionally Omitted]

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan (other
than a Contract Loan) to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 2:00 p.m., New York City time,
to the account of the Administrative Agent. The Administrative Agent will make
such Loans available to the relevant Borrower by promptly crediting the amounts
so received, in like funds, to an account of such Borrower maintained by the
Administrative Agent (or another account specified by such Borrower in the
applicable Borrowing Request) in New York City. Each Lender shall make each
Contract Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by the time and to the account agreed
upon by the relevant Borrower and the applicable Lender.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, and the
Administrative Agent has made an amount corresponding to such share available to
such Borrower, then the applicable Lender and such Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the rate reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount or (ii) in the case of such Borrower, the interest rate applicable to the
subject Loan. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing and
the Administrative Agent shall return to such Borrower any amount (including
interest) paid by such Borrower to the Administrative Agent pursuant to this
paragraph.

SECTION 2.08. Repayment of Borrowings; Evidence of Debt; Extension of Maturity
Date. (a) Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the accounts of the applicable Lenders (i) the then
unpaid principal amount of the Loans comprising each Borrowing of such Borrower
on the Maturity Date and (ii) the then unpaid principal amount of each
Competitive Loan on the last day of the Interest Period applicable thereto. Each
Borrower hereby unconditionally

 

--------------------------------------------------------------------------------



 

21

 

promises to pay to the applicable Lender the then unpaid principal amount of
each Contract Loan on the date or dates agreed by such Borrower and such Lender.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the obligations of each Borrower to such Lender resulting
from the Loans made by such Lender.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Borrowing made hereunder, the Class and Type thereof and
the Interest Period applicable thereto and (ii) the amount of any sum received
by the Administrative Agent hereunder for the accounts of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans made to it
in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it to any Borrower be
evidenced by a promissory note if it is the policy of such Lender to obtain
promissory notes in transactions comparable to those provided for herein or if
such Lender has another business reason for requesting such a promissory note.
In such event, each applicable Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit D hereto. Thereafter, the Loans evidenced by each such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

(f) Each Borrower may, by notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) given not less than 45 days and
not more than 60 days prior to the Termination Date, extend the Maturity Date to
a date not later than the first anniversary of the Termination Date; provided,
that any such extension of the Maturity Date shall be subject to the
satisfaction, on and as of the Termination Date, of the following conditions:

(i) The representations and warranties of the Borrowers set forth herein shall
be true and correct on and as of the Termination Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct as of such
earlier date).

 

--------------------------------------------------------------------------------



 

22

 

(ii) Immediately before and after the Termination Date, no Default shall have
occurred and be continuing.

An extension of the Maturity Date as set forth herein shall be deemed to
constitute a representation and warranty by each Borrower on and as of the
Termination Date as to the matters specified in paragraphs (i) and (ii) of this
Section 2.08(f). Loans repaid or prepaid after the Termination Date may not be
reborrowed.

 

SECTION 2.09. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. After the initial Revolving Borrowings, the Borrowers
may elect to convert and continue such Revolving Borrowings to or as other
Revolving Borrowings as provided in this Section. The Borrowers may elect
different options with respect to different portions of the affected Borrowings,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowings and any Loans resulting from an
election made with respect to any such portion shall be considered a separate
Borrowing. Notwithstanding any other provision of this Section, no Borrowing may
be converted into or continued as a Borrowing with an Interest Period ending
after the Maturity Date. This Section shall not apply to Competitive Loans or to
Contract Loans, which may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election by telephone
in the case of an election that would result in a Borrowing, by the time and
date that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
relevant Borrower, or the Company on its behalf. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d).

(c)       Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

--------------------------------------------------------------------------------



 

23

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether a Eurocurrency Borrowing or an ABR Borrowing is elected; and

(iv) in the case of an election of a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”; provided
that no Eurocurrency Borrowing may be elected with an Interest Period that would
extend after the Maturity Date.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to an ABR
Borrowing.

(f) The conversion or continuation of any Borrowing shall not constitute a
repayment of amounts outstanding or a new advance of funds hereunder.

SECTION 2.10. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Termination Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Revolving Loan Exposure of any Lender would
exceed its Commitment or the aggregate Exposures would exceed the aggregate
Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date of such election. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Company pursuant to this
Section shall be irrevocable; provided that a

 

--------------------------------------------------------------------------------



 

24

 

notice of termination of the Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

SECTION 2.11. Prepayment of Loans. (a) Any Borrower, or the Company on behalf of
any Borrower, shall have the right at any time and from time to time to prepay
any Borrowing of such Borrower in whole or in part, subject to prior notice in
accordance with paragraph (d) of this Section; provided, that, unless the
applicable Borrowers and Lenders shall have otherwise agreed at the time such
Loans were made, Competitive Loans or Contract Loans may be prepaid only with
the consent of the Lenders making such Loans.

(b) If the aggregate Exposures shall exceed the aggregate Commitments, then (i)
on the last day of any Interest Period for any Eurocurrency Borrowing, and (ii)
on any other date in the event ABR Borrowings shall be outstanding, the
applicable Borrowers shall prepay Loans in an amount equal to the lesser of
(A) the amount necessary to eliminate such excess (after giving effect to any
other prepayment of Loans on such day) and (B) the amount of the applicable
Borrowings referred to in clause (i) or (ii), as applicable.

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

(d) The applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment of a Borrowing hereunder (i) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of such prepayment and (ii) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of such prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of optional
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.10(c), then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.10(c). Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied

 

--------------------------------------------------------------------------------



 

25

 

ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent,
in US Dollars, for the account of each Lender, a facility fee, which shall
accrue at the rate of 0.015% per annum on the daily amount of the sum of such
Lender’s Commitment (whether used or unused) during the period from and
including the date hereof to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any Exposure after
its Commitment terminates, then such facility fee shall continue to accrue on
the daily amount of such Lender’s Exposure to but excluding the date on which
such Lender ceases to have any such Exposure. Accrued facility fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the date hereof, and
on the date on which all the Commitments shall have terminated and the Lenders
shall have no further Exposures. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest (i) prior to the Termination Date, at the Alternate Base Rate and
(ii) on and after the Termination Date, at the Alternate Base Rate plus 0.125%
per annum.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of a Revolving Borrowing, at the LIBO Rate for the Interest Period in
effect for such Borrowing plus (A) prior to the Termination Date, 0.135% per
annum and (B) on and after the Termination Date, 0.260% per annum, or (ii) in
the case of a Eurocurrency Competitive Loan, at the LIBO Rate for the Interest
Period in effect for such Borrowing plus (or minus, as applicable) the Margin
applicable to such Loan.

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

(d) Each Contract Loan shall bear interest at a rate per annum agreed upon
between the applicable Borrower and Lender.

 

--------------------------------------------------------------------------------



 

26

 

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee payable by any Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
and (ii) in the case of any other amount payable, 2% per annum plus the rate
applicable to ABR Loans as provided in paragraph (a) above.

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (f) above shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by a majority in interest of the Lenders
that would participate in such Borrowing that the LIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the applicable Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the applicable Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any

 

--------------------------------------------------------------------------------



 

27

 

Borrowing as, a Eurocurrency Borrowing shall be ineffective, and any
Eurocurrency Borrowing that is requested to be continued shall be repaid on the
last day of the then current Interest Period applicable thereto, and (ii) any
Borrowing Request for a Eurocurrency Borrowing shall be ineffective.

SECTION 2.15. Increased Costs. (a) If any Change in Law or the applicability of
any Statutory Reserves shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender; or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender or
participations therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Company will pay or cause the other Borrowers to pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

(b) If any Lender reasonably determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by, such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Company will pay or cause the
other Borrowers to pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Each Lender shall determine the amount or amounts necessary to compensate
such Lender or such Lender’s holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section using the methods customarily used by it
for such purpose (and if such Lender uses more than one such method, the method
used hereunder shall be that which most accurately determines such amount or
amounts). A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or such Lender’s holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section, and setting
forth in reasonable detail the calculations used by such Lender to determine
such amount, shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay or cause the other

 

--------------------------------------------------------------------------------



 

28

 

Borrowers to pay to such Lender the amount shown as due on any such certificate
within 15 Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and delivers
a certificate with respect thereto as provided in paragraph (c) above; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan to a Loan of a different
Type or Interest Period other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(d) and is revoked in
accordance therewith), or (d) the assignment or deemed assignment of any
Eurocurrency Loan or Fixed Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.19, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
were it to bid, at the commencement of such period, for deposits of a comparable
amount and period from other banks in the London interbank market. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section, and setting forth in reasonable detail the
calculations used by such Lender to determine such amount or amounts, shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 15 Business Days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any Borrower
in respect of any Obligation hereunder or under any other Loan Document shall

 

--------------------------------------------------------------------------------



 

29

 

be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if any Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or the applicable Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions and (iii) such Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The relevant Borrower shall indemnify the Administrative Agent and each
Lender, within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of any Borrower hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability setting forth in reasonable detail the
circumstances giving rise thereto and the calculations used by such Lender to
determine the amount thereof delivered to the Company by a Lender, or by the
Administrative Agent, on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which a Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Company as will permit such payments to be made without
withholding or at a reduced rate; provided that such Lender has received written
notice from the Company advising it of the availability of such exemption or
reduction and containing all applicable documentation.

 

--------------------------------------------------------------------------------



 

30

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
Except as agreed by the relevant Borrower and the applicable Lenders with
respect to Contract Loans, each Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest or fees, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time (or any other applicable time agreed by the relevant
Borrower and the applicable Lenders with respect to Contract Loans) on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account specified in Schedule 2.18 for the account of the
applicable Lenders or, in any such case, to such other account as the
Administrative Agent shall from time to time specify in a notice delivered to
the Company and the applicable Borrower; provided that payments to the
applicable Lenders in respect of Contract Loans and payments pursuant to
Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein (it being agreed that the Borrowers will be deemed
to have satisfied their obligations with respect to payments referred to in this
proviso if they shall make such payments to the persons entitled thereto in
accordance with instructions provided by the Administrative Agent; the
Administrative Agent agrees to provide such instructions upon request, and no
Borrower will be deemed to have failed to make such a payment if it shall
transfer such payment to an improper account or address as a result of the
failure of the Administrative Agent to provide proper instructions). The
Administrative Agent shall distribute any such payments received by it for the
account of any Lender or other Person promptly, in accordance with customary
banking practices, following receipt thereof at the appropriate lending office
or other address specified by such Lender or other Person. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in US Dollars. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with

 

--------------------------------------------------------------------------------



 

31

 

the aggregate amount of their Loans and accrued interest thereon; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation. Any purchaser of a participation under this paragraph
shall have the benefit of Sections 2.15, 2.16 and 2.17 with respect to the
participation purchased, but shall not be deemed by virtue of such purchase to
have extended any Commitment that it had not extended prior to such purchase.

(c) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due for the account of all or
certain of the Lenders hereunder that such Borrower will not make such payment,
the Administrative Agent may assume that such Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders , as the case may be, the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
applicable Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at a rate determined by the Administrative Agent in accordance with
banking industry practices on interbank compensation.

(d) If any Lender shall fail to make any payment required to be made by it to
the Administrative Agent pursuant to this Agreement, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by it for the account of such Lender to
satisfy such Lender’s obligations to the Administrative Agent until all such
unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall consult
with the Company regarding any actions that could be taken to reduce amounts
payable under such Sections and the costs of taking such actions and shall, at
the request of the Company following

 

--------------------------------------------------------------------------------



 

32

 

such consultations, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable, direct, out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld and (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee or the Company. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

SECTION 2.20. Designation of Borrowing Subsidiaries. The Company may at any time
and from time to time designate any Subsidiary as a Borrowing Subsidiary by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company, and upon such delivery such
Subsidiary shall for all purposes of this Agreement be a Borrowing Subsidiary
and a party to this Agreement until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Borrowing Subsidiary and a party to this Agreement. Notwithstanding the
preceding sentence, no Borrowing Subsidiary Termination will become effective as
to any Borrowing Subsidiary at a time when any principal of or interest on any
Loan to such Borrowing Subsidiary shall be outstanding hereunder, provided that
such Borrowing Subsidiary Termination shall be effective to terminate the right
of such Borrowing Subsidiary to make further Borrowings under this Agreement. As
soon as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall send a copy thereof to each Lender.

 

--------------------------------------------------------------------------------



 

33

 

ARTICLE III

Representations and Warranties

The Company and each other Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. The Company and each of the Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Company’s and each other Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement has been duly executed and delivered by the Company and each other
Borrower and constitutes a legal, valid and binding obligation of each of them,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except as may be required under applicable
securities laws and regulations, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any other Borrower or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Company or any Subsidiary or their assets, or
give rise to a right thereunder to require any payment to be made by the Company
or any Subsidiary, and (d) will not result in the creation or imposition of any
Lien on any asset of the Company or any Subsidiary.

 

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders’ equity and cash flows as of and
for the fiscal year ended June 30, 2006 (the “Annual Financial Statements”),
reported on by Deloitte & Touche, independent public accountants, certified by
its chief financial officer and its consolidated balance sheet and statements of
income, stockholders’ equity and cash flows as of and for the fiscal quarters
ended September 30, 2006, December 31, 2006 and March 31, 2007 (collectively,
the “Quarterly Financial Statements”), certified by one of

 

--------------------------------------------------------------------------------



 

34

 

its Financial Officers. The Annual Financial Statements and the Quarterly
Financial Statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and the
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to, in the case of the Quarterly Financial Statements, normal
year-end adjustments and the absence of footnotes.

(b) Since March 31, 2007, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Company and the Subsidiaries, taken as a whole.

SECTION 3.05. Properties. The Company and each Material Subsidiary has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company and its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Company and the Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. The Company and each Material
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to be in compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08. Federal Reserve Regulations. (a) Neither any Borrower nor any
Subsidiary is engaged principally, or as a substantial part of its activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock (within the meaning of Regulation U).

 

--------------------------------------------------------------------------------



 

35

 

(b) No part of the proceeds of any Loan has been or will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock (as defined in Regulation U of the Board) or to
refinance Indebtedness originally incurred for such purpose, or in any manner or
for any purpose that has resulted or will result in a violation of Regulation U
or X of the Board.

SECTION 3.09. Investment Company Status. Neither any Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.10. Taxes. The Company and the Material Subsidiaries have timely filed
or caused to be filed all Tax returns and reports required to have been filed
and have paid or caused to be paid all Taxes required to have been paid by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than US$100,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than US$100,000,000 the fair
market value of the assets of all such underfunded Plans.

SECTION 3.12. Disclosure. Neither the Confidential Information Memorandum nor
any of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Borrowers to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

--------------------------------------------------------------------------------



 

36

 

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. This Agreement shall become effective on the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of James B. Benson, Esq., General Counsel of the Company, substantially in
the form of Exhibit C, and covering such other matters relating to the Company,
this Agreement or the Transactions as the Required Lenders shall reasonably
request. The Company hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 (without giving effect to the
parenthetical in such paragraph (a)).

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

(f) The commitments under the Existing Credit Agreements shall have been or
shall simultaneously be terminated and the principal of and interest accrued on
all loans outstanding thereunder and all fees and other amounts accrued or owing
thereunder shall have been or shall simultaneously be paid in full.

 

--------------------------------------------------------------------------------



 

37

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 5:00 p.m., New York City time, on June
27, 2007 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement (other than the representations set forth in Sections 3.04(b) and
3.06(a)) shall be true and correct on and as of the date of such Borrowing.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

SECTION 4.03. Initial Credit Event for each Borrowing Subsidiary. The obligation
of each Lender to make Loans to at the request of any Borrowing Subsidiary is
subject to the satisfaction of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received a Borrowing
Subsidiary Agreement of such Borrowing Subsidiary duly executed by all parties
thereto.

(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the formation, existence and good standing of such Borrowing Subsidiary, the
authorization of the Transactions insofar as they relate to such Borrowing
Subsidiary and any other legal matters relating to such Borrowing Subsidiary,
its Borrowing Subsidiary Agreement or such Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have

 

--------------------------------------------------------------------------------



 

38

 

been paid in full, the Company and each other Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any of its subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be; and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company

 

--------------------------------------------------------------------------------



 

39

 

or any of its subsidiaries, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

Reports required to be delivered pursuant to subsections (a), (b) and (d) of
this Section 5.01 shall be deemed to have been delivered on the date on which
the Company posts such reports on the Company’s website on the Internet at
www.adp.com or when such report is posted on the SEC’s website at www.sec.gov;
provided that the Company shall deliver paper copies of the reports referred to
in subsection (a), (b) and (d) of this Section 5.01 to the Administrative Agent
or any Lender who requests the Company to deliver such paper copies until
written notice to cease delivering paper copies is given by the Administrative
Agent or such Lender. The Administrative Agent shall promptly make available to
each Lender a copy of the certificate to be delivered pursuant to subsection (c)
of this Section 5.01 by posting such certificate on IntraLinks or by other
similar means.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice (in any case within 5
Business Days) of the following:

 

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect; and

(c) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each other Borrower to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Taxes. The Company will, and will cause each Material
Subsidiary to, pay its Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate

 

--------------------------------------------------------------------------------



 

40

 

proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. The Company will, and will cause each
Material Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.06. Books and Records; Inspection Rights. The Company will keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. The
Company will permit any representatives designated by the Administrative Agent,
or by any Lender through the Administrative Agent, at reasonable times and upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers.

SECTION 5.07. Compliance with Laws. The Company will, and will cause each
Material Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property (including, but not
limited to, ERISA and environmental laws), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only for
general corporate purposes, including the refinancing of indebtedness under the
Existing Credit Agreement. No part of the proceeds of any Loan will be used,
whether directly or indirectly, to purchase or carry Margin Stock (as defined in
Regulation U of the Board) or to refinance Indebtedness originally incurred for
such purpose, or in any manner or for any purpose that will result in a
violation of Regulation U or X of the Board.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, the Company and each other Borrower covenants and agrees with the
Lenders that:

SECTION 6.01. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect thereof, except:

 

--------------------------------------------------------------------------------



 

41

 

 

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.01; provided that (i) such Lien
shall not apply to any other property or asset of any of the Borrowers or any of
their Subsidiaries and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of any of the Company or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such security interests shall not apply
to any other property or assets of the Company or any Subsidiary;

(e) Liens on securities deemed to exist under repurchase agreements and reverse
repurchase agreements entered into by the Company and the Subsidiaries; and

(f) other Liens not expressly permitted by clauses (a) through (d) above;
provided that the sum of (i) the aggregate principal amount of outstanding
obligations secured by Liens permitted under this clause (f) and (ii) the
Attributable Debt permitted by Section 6.02(b) does not at any time exceed 25%
of Consolidated Net Worth.

SECTION 6.02. Sale and Leaseback Transactions. The Company will not, and will
not permit any of its Subsidiaries to, enter into any Sale and Leaseback
Transaction except:

(a) Sale and Leaseback Transactions to which the Borrower or any Subsidiary is a
party as of the date hereof; and

 

--------------------------------------------------------------------------------



 

42

 

(b) other Sale and Leaseback Transactions; provided that the sum of (i) the
aggregate principal amount of outstanding obligations secured by Liens permitted
by Section 6.01(f) and (ii) the aggregate Attributable Debt in respect of Sale
and Leaseback Transactions permitted by this clause (b) does not at any time
exceed 25% of Consolidated Net Worth.

SECTION 6.03. Fundamental Changes. Neither the Company nor any other Borrower
will merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions and including by
means of any merger or sale of capital stock or otherwise) all or substantially
all of its assets (whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing or would result
from such transaction, the Company or any Borrower may merge or consolidate with
any Person if (a) the Company or such Borrower, as the case may be, is the
surviving Person or (b) the surviving Person (i) is organized under the laws of
The United States of America or, in the case of a merger or consolidation of a
Borrower other than the Company, the jurisdiction of organization of such
Borrower, and (ii) assumes in writing all of the Company’s or such Borrower’s
obligations under this Agreement pursuant to documentation reasonably
satisfactory to the Administrative Agent, such satisfaction to be based solely
upon the validity and enforceability of the assumption contained in such
documentation.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Company or any other Borrower shall fail to pay any principal of any
Loan, when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

(b) the Company or any other Borrower shall fail to pay any interest on any Loan
or any fee or any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Borrower in or in connection with this Agreement or any amendment
or modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or

 

--------------------------------------------------------------------------------



 

43

 

waiver hereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Company or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Company’s or such Borrower’s existence) or 5.08 or in Article VI;

(e) the Company or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Company;

(f) the Company or any Subsidiary shall default in the payment of any Material
Indebtedness when and as due, or any event or condition shall occur that results
in any Material Indebtedness becoming due prior to its scheduled maturity;
provided, that if the maturity of any Material Indebtedness of a Person acquired
directly or indirectly by the Company after the date hereof shall be accelerated
by reason of such acquisition, no Event of Default under this paragraph (f)
shall be deemed to have occurred with respect to such Material Indebtedness so
long as such acceleration shall have been rescinded, or such Material
Indebtedness shall have been repaid, within five Business Days following the
date of such acceleration;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(h) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of

 

--------------------------------------------------------------------------------



 

44

 

creditors or (vi) take any action for the purpose of effecting any of the
foregoing; or

(i) the Company or any Material Subsidiary shall become unable, admit in writing
its inability, or fail generally, to pay its debts as they become due;

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal or other amount not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any of the Borrowers
described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

In order to expedite the transactions contemplated by this Agreement, the Person
named in the heading of this Agreement is hereby appointed to act as
Administrative Agent on behalf of the Lenders. Each of the Lenders and each
assignee of any Lender hereby irrevocably authorizes the Administrative Agent to
take such actions on behalf of such Lender or assignee and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The Administrative Agent is hereby expressly authorized by the Lenders,
without hereby limiting any implied authority, and by the Borrowers with respect
to clause (c) below, (a) to receive on behalf of the Lenders all payments of
principal of and interest on the Loans and all other amounts due to the Lenders
hereunder, and promptly to distribute to each Lender its proper share of each
payment so received; (b) to give notice on behalf of each of the Lenders to the
Company of any Event of Default specified in this Agreement of which the
Administrative Agent has actual knowledge acquired in connection with its agency
hereunder; and (c) to distribute to each Lender copies of all notices, financial
statements and other materials

 

--------------------------------------------------------------------------------



 

45

 

delivered by the Company or any other Borrower pursuant to this Agreement or the
other Loan Documents as received by the Administrative Agent.

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with any of the Borrowers or any of their Subsidiaries or other Affiliates
thereof as if it were not the Administrative Agent.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise upon receipt of notice in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and the Administrative
Agent shall not be liable for the failure to disclose, any information relating
to any of the Borrowers or any of their Subsidiaries that is communicated to or
obtained by the institution serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by a Borrower (in
which case the Administrative Agent shall give written notice to each other
Lender), and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement,

 

--------------------------------------------------------------------------------



 

46

 

instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. The Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (who may be
counsel for any Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Company. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Company, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on the amount of its Loans and available
Commitments hereunder) of any expenses incurred for the benefit of the Lenders
by the Administrative Agent, including counsel fees and compensation of agents
and employees paid for services rendered on behalf of the Lenders, that shall
not have been reimbursed by the Company or any other Borrower and (b) to
indemnify and hold harmless the Administrative Agent and any of its Related
Parties, on demand, in the amount of such pro rata share, from and against any
and all liabilities, taxes, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of

 

--------------------------------------------------------------------------------



 

47

 

any kind or nature whatsoever that may be imposed on, incurred by or asserted
against it in its capacity as Administrative Agent or any of them in any way
relating to or arising out of this Agreement or any other Loan Document or
action taken or omitted by it or any of them under this Agreement or any other
Loan Document, to the extent the same shall not have been reimbursed by the
Company or any other Borrower; provided that no Lender shall be liable to the
Administrative Agent or any such other indemnified Person for any portion of
such liabilities, taxes, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are determined to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent, and any of its Related Parties or any of their respective directors,
officers, employees or agents.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

None of the Lenders identified on the facing page or signature pages of this
Agreement or elsewhere herein as a “co-syndication agent” or “documentation
agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.

ARTICLE IX

Guarantee

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by (a) the failure of the Administrative Agent
or Lender to assert any claim or demand or to enforce any right or remedy
against any Borrower under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Obligations;
(c) any rescission, waiver, amendment or

 

--------------------------------------------------------------------------------



 

48

 

modification of, or release from, any of the terms or provisions of this
Agreement, or any other Loan Document or agreement; (d) any default, failure or
delay, willful or otherwise, in the performance of any of the Obligations; or
(e) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of the Company or otherwise operate as
a discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Company to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or Lender to any balance of
any deposit account or credit on the books of the Administrative Agent or Lender
in favor of any Borrower or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent or Lender upon the bankruptcy or reorganization of any
Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or Lender, forthwith pay, or cause to be paid, to the Administrative Agent or
Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Administrative Agent and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

 

--------------------------------------------------------------------------------



 

49

 

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to any Borrower, to Automatic Data Processing, Inc., One ADP Boulevard,
MS #420, Roseland, NJ 07068-1728, Attention of Treasurer (Telecopy No.
973-974-3320), with a copy to Automatic Data Processing, Inc., One ADP
Boulevard, MS #450, Roseland, NJ 07068-1728, Attention of General Counsel
(Telecopy No. 973-974-3324);

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, Floor 10, Houston, TX 77002, Attention of
Teri M. Smith (Telecopy No. 713-750-2358), with a copy to JPMorgan Chase Bank,
N.A., 270 Park Avenue, New York, NY 10017, Attention of Tina Rutyer (Telecopy
No. 212-270-5127); and

(c) if to any Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto or in the case of
a Lender, to the Administrative Agent and the Borrowers. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default,

 

--------------------------------------------------------------------------------



 

50

 

regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Company and the Required Lenders or by
the Company and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Borrowers
that are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall (i) increase any Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan, reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender adversely affected
thereby, (iii) postpone the date of any scheduled payment of the principal
amount of any Loan, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby (provided that nothing shall limit the right of
each Borrower to extend the Maturity Date pursuant to Section 2.08(f) without
the consent of any Lender), (iv) change Section 2.18(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender (it being understood that the addition of new
tranches of loans or commitments that may be extended under this Agreement shall
not be deemed to alter such pro rata sharing of payments), (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (except, in each case, to provide for new tranches of loans or
commitments that may be extended under this Agreement) or (vi) release the
Company from, or limit or condition, its obligations under Article IX, without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay (i)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and such Affiliates,
in connection with the syndication of the credit facility provided for herein,
the preparation and administration of this Agreement or the other Loan Documents
or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the reasonable
fees, charges and disbursements of any counsel

 

--------------------------------------------------------------------------------



 

51

 

for the Administrative Agent or any Lender, in connection with the enforcement
or protection of its rights under any Loan Document, including its rights under
this Section, or in connection with the Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) The Company shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, liabilities, out-of-pocket costs or expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee (whether by a third party or by
any Borrower) arising out of, in connection with, or as a result of (i) any
transaction or proposed transaction (whether or not consummated) in which any
proceeds of any Borrowing hereunder are applied or proposed to be applied,
directly or indirectly, by any of the Borrowers or their Subsidiaries, (ii) any
Loan or the use of the proceeds therefrom or (iii) the execution, delivery or
performance by any of the Borrowers and their Subsidiaries of the Loan
Documents, or any actions or omissions of a Borrower or any of its Subsidiaries
in connection therewith; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, liabilities, costs or
expenses shall have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed loss, liability, cost or expense, as the case may be, was incurred
by or asserted against the Administrative Agent. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the sum (without
duplication) of the total Exposures and unused Commitments at the time.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable within 15 Business Days
after receipt by the Company of a reasonably detailed invoice therefor.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any Borrower may assign or otherwise transfer any of its rights or
obligations hereunder

 

--------------------------------------------------------------------------------



 

52

 

without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans or other amounts at the time owing to it); provided
that (i)  the Administrative Agent (except in the case of an assignment to a
Lender) and the Company (except in the case of an assignment to a Lender, an
Affiliate of a Lender or a Related Fund of a Lender or if an Event of Default
has occurred and has been continuing for 30 days) must each give their prior
written consent to such assignment (which consents shall not be unreasonably
withheld or delayed), (ii) except in the case of an assignment to a Lender, an
Affiliate of a Lender or a Related Fund of any Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitments and outstanding
Loans, the US Dollar Equivalent of the Commitments and outstanding Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than US$10,000,000 unless each of the
Company and the Administrative Agent otherwise consent, (iii) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
US$3,500 and (iv) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire; and provided further
that any consent of the Company otherwise required under this paragraph shall
not be required if an Event of Default referred to in clause (i) of Article VII
has occurred and is continuing. Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

--------------------------------------------------------------------------------



 

53

 

(c) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been made in
compliance with this Agreement as provided in this paragraph.

(e) Any Lender may, without the consent of any Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii), (iii) or (vi) of the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive

 

--------------------------------------------------------------------------------



 

54

 

with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant so provides and is made with the Company’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(e) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or, in the case of a Lender that is an investment fund, to the
trustee under the indenture to which such fund is a party, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein or in any other Loan Document or in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto or thereto and shall survive the
execution and delivery of this Agreement and any other Loan Document and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17, 10.03 and 10.12 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans and the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when

 

--------------------------------------------------------------------------------



 

55

 

taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or email transmission shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower against any of and all the obligations of
such Borrower now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or its properties in the courts of any jurisdiction.

 

--------------------------------------------------------------------------------



 

56

 

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. (a) The Administrative Agent and each Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors, to Related Funds’ directors and officers and to any direct
or indirect contractual counterparty in swap agreements (it being understood
that each Person to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) to the extent required or advisable in the judgment of counsel in connection
with any suit, action or proceeding

 

--------------------------------------------------------------------------------



 

57

 

relating to the enforcement of rights of the Administrative Agent or the Lenders
against the Borrowers under this Agreement or any other Loan Document, (vi)
subject to an agreement containing provisions substantially the same as those of
this Section, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(vii) with the consent of the Company or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section of which the Administrative Agent or Lender is aware or (B) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Company other than as a result of a breach of this
Section of which the Administrative Agent or Lender is aware. For the purposes
of this Section, “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company other than as a result of a breach of this
Section of which the Administrative Agent or Lender is aware. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Company and
its Related Parties or the Company’s securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
the Company, the Subsidiaries or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Company, the
Subsidiaries and their Related Parties or the Company’s securities. Accordingly,
each Lender represents to the Borrower and the Administrative Agent that it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal and state
securities laws.

SECTION 10.13. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be

 

--------------------------------------------------------------------------------



 

58

 

purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 10.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 10.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate shall have been received by
such Lender.

SECTION 10.15. USA Patriot Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Patriot Act. Each Borrower agrees to provide the Lenders, upon request, with all
documentation and other information required to be obtained by the Lenders
pursuant to applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

SECTION 10.16. No Fiduciary Relationship. Each Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions

 

--------------------------------------------------------------------------------



 

59

 

contemplated hereby and any communications in connection therewith, each
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AUTOMATIC DATA PROCESSING,

 

INC.,

 

 

 

by

 

/s/ Raymond L. Colotti____________

 

Name:

Raymond L. Colotti

 

Title:

Treasurer

 

 

JPMORGAN CHASE BANK, N.A.,

 

Individually and as Administrative Agent,

 

 

 

by

 

/s/ Tina L. Ruyter_________________

 

Name:

Tina L. Ruyter

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------



 

 

Name of Institution:

 

 

Bank of America, N.A.

 

 

 

 

 

 

 

by

/s/ Kevin McMahon

 

 

Name: Kevin McMahon

 

 

Title:   Senior Vice President

 

 

 

 

 

Name of Institution:

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

by

/s/ Esther Carr

 

 

Name: Esther Carr

 

 

Title:   Manager

 

 

 

 

 

Name of Institution:

 

 

BNP Paribus

 

 

 

 

 

 

 

by

/s/ Richard DaCosta

 

 

Name: Richard DaCosta

 

 

Title:   Director

 

 

 

 

by

/s/ Berangere Allen

 

 

Name: Berangere Allen

 

 

Title:   Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

SIGNATURE PAGE TO THE

 

AUTOMATIC DATA PROCESSING, INC.

 

364-DAY CREDIT AGREEMENT

 

DATED AS OF JUNE 27, 2007

 

                               

 

 

Name of Institution:

 

 

Citibank, N.A.

 

 

 

 

 

 

 

by

/s/ Matias Cruces

 

 

Name: Matias Cruces

 

 

Title:   Vice President

 

 

 

 

 

Name of Institution:

 

 

Deutsche Bank AG, New York Branch

 

 

 

 

 

 

 

by

/s/ Andreas Neumeier

 

 

Name: Andreas Neumeier

 

 

Title:   Director

 

 

 

 

by

/s/ Yvonne Tilden

 

 

Name: Yvonne Tilden

 

 

Title:   Vice President

 

 

 

 

 

Name of Institution:

 

 

Wachovia Bank, National Association

 

 

 

 

 

 

 

by

/s/ Karin E. Samuel

 

 

Name: Karin E. Samuel

 

 

Title: Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

SIGNATURE PAGE TO THE

 

AUTOMATIC DATA PROCESSING, INC.

 

364-DAY CREDIT AGREEMENT

 

DATED AS OF JUNE 27, 2007

 

                               

 

 

Name of Institution:

 

 

BMO CAPITAL MARKETS FINANCING, INC.

 

 

 

 

 

 

 

by

/s/ Joseph W. Linder

 

 

Name: Joseph W. Linder

 

 

Title:   Vice President

 

 

 

 

 

Name of Institution:

 

 

HSBC Bank USA, National Association

 

 

 

 

 

 

 

by

/s/ David Wagstaff

 

 

Name: David Wagstaff

 

 

Title:   Managing Director

 

 

 

 

 

Name of Institution:

 

 

Intesa Sanpaolo S.p.A.

 

 

 

 

 

 

 

by

/s/ Luca Sacchi

 

 

Name: Luca Sacchi

 

 

Title:   Vice President

 

 

 

 

by

/s/ Robert Wurster

 

 

Name: Robert Wurster

 

 

Title:   Senior Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

SIGNATURE PAGE TO THE

 

AUTOMATIC DATA PROCESSING, INC.

 

364-DAY CREDIT AGREEMENT

 

DATED AS OF JUNE 27, 2007

 

                               

 

 

Name of Institution:

 

 

Wells Fargo Bank, N.A.

 

 

 

 

 

 

 

by

/s/ Megan Donnelly

 

 

Name: Megan Donnelly

 

 

Title:   Vice President

 

 

 

 

 

Name of Institution:

 

 

BANCA DI ROMA - NEW YORK BRANCH

 

 

 

 

 

 

 

by

/s/ Linda Lee

 

 

Name: Linda Lee

 

 

Title:   Assistant Treasurer

 

 

 

 

by

/s/ Joseph Carlani

 

 

Name: Joseph Carlani

 

 

Title:   First Vice President

 

 

 

 

 

Name of Institution:

 

 

ABN AMRO Bank N.V.

 

 

 

 

 

 

 

by

/s/ Thomas Rodgers

 

 

Name: Thomas Rodgers

 

 

Title:   Managing Director

 

 

 

 

by

/s/ Tracie Elliot

 

 

Name: Tracie Elliot

 

 

Title:   Senior Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

SIGNATURE PAGE TO THE

 

AUTOMATIC DATA PROCESSING, INC.

 

364-DAY CREDIT AGREEMENT

 

DATED AS OF JUNE 27, 2007

 

                               

 

 

Name of Institution:

 

 

Mizuho Corporate Bank, Ltd.

 

 

 

 

 

 

 

by

/s/ Makoto Murata

 

 

Name: Makoto Murata

 

 

Title:   Deputy General Manager

 

 

 

 

 

Name of Institution:

 

 

Royal Bank of Canada

 

 

 

 

 

 

 

by

/s/ Dustin Craven

 

 

Name: Dustin Craven

 

 

Title:   Attorney-in-Fact

 

 

 

 

 

Name of Institution:

 

 

SOCIETE GENERALE

 

 

 

 

 

 

 

by

/s/ Nigel Elvey

 

 

Name: Nigel Elvey

 

 

Title:   Vice President

 

 

 

 

 

Name of Institution:

 

 

U.S. Bank National Association

 

 

 

 

 

 

 

by

/s/ Peter I. Bystol

 

 

Name: Peter I. Bystol

 

 

Title:   Assistant Vice President

 

 

 

 

 

--------------------------------------------------------------------------------



 

SIGNATURE PAGE TO THE

 

AUTOMATIC DATA PROCESSING, INC.

 

364-DAY CREDIT AGREEMENT

 

DATED AS OF JUNE 27, 2007

 

                               

 

 

Name of Institution:

 

 

ING Luxembourg S.A.

 

 

 

 

 

 

 

by

/s/ Vincent Vermeire

 

 

Name: Vincent Vermeire

 

 

Title:   Corporate & Institutional Banking / Management

 

 

 

 

by

/s/ Yves Verhulst

 

 

Name: Yves Verhulst

 

 

Title:   Corporate & Institutional Banking

 

 

 

 

 

Name of Institution:

 

 

Key Bank National Association

 

 

 

 

 

 

 

by

/s/ Jennifer A. O’Brien

 

 

Name: Jennifer A. O’Brien

 

 

Title:   Vice President

 

 

 

 

 

Name of Institution:

 

 

PNC Bank, National Association

 

 

 

 

 

 

 

by

/s/ Michael Nardo

 

 

Name: Michael Nardo

 

 

Title:   Senior Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

SIGNATURE PAGE TO THE

 

AUTOMATIC DATA PROCESSING, INC.

 

364-DAY CREDIT AGREEMENT

 

DATED AS OF JUNE 27, 2007

 

                               

 

 

Name of Institution:

 

 

Regions Bank

 

 

 

 

 

 

 

by

/s/ David L. Waller

 

 

Name: David L. Waller

 

 

Title:   Senior Vice President

 

 

 

 

 

Name of Institution:

 

 

SunTrust Bank

 

 

 

 

 

 

 

by

/s/ K. David Dutton

 

 

Name: K. David Dutton

 

 

Title:   Vice President

 

 

 

 

 

Name of Institution:

 

 

The Northern Trust Company

 

 

 

 

 

 

 

by

/s/ Michael Kingsley

 

 

Name: Michael Kingsley

 

 

Title:   Vice President

 

 

 

 

 

Name of Institution:

 

 

Union Bank of California, N.A.

 

 

 

 

 

 

 

by

/s/ Christine Davis

 

 

Name: Christine Davis

 

 

Title:   Vice President

 

 

 

 

 

--------------------------------------------------------------------------------



 

SIGNATURE PAGE TO THE

 

AUTOMATIC DATA PROCESSING, INC.

 

364-DAY CREDIT AGREEMENT

 

DATED AS OF JUNE 27, 2007

 

                               

 

 

Name of Institution:

 

 

First Tennessee Bank, N.A.

 

 

 

 

 

 

 

by

/s/ G. Porter Robinson

 

 

Name: G. Porter Robinson

 

 

Title:   Senior Vice President

 

 

 

 

 

 